Citation Nr: 1815978	
Decision Date: 03/14/18    Archive Date: 03/23/18

DOCKET NO.  14-21 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an initial compensable rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

B.A. Evans, Associate Counsel


INTRODUCTION

The Veteran served in the United States Army from January 1963 to January 1966 and from February 1966 to January 1969.

This case was previously before the Board in January 2016, at which time the issue currently on appeal was remanded for additional development.  The case has now been returned to the Board for further appellate action.


FINDING OF FACT

The Veteran's hearing acuity is no worse than Level I in the right ear and Level I in the left ear.


CONCLUSION OF LAW

The criteria for a compensable rating for bilateral hearing loss have not been met.  38 U.S.C. §§ 1155, 5103(a), 5103A (2012); 38 C.F.R. § 4.1, 4.3, 4.85, 4.86, Diagnostic Code (DC) 6100 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the veteran.  38 C.F.R. § 4.3.

While a veteran's entire history is reviewed when assigning a disability rating, where service connection has already been established and an increase in the rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  In determining the present level of a disability for any increased rating claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

In evaluating hearing loss, disability ratings are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are performed.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992). Hearing loss disability evaluations range from noncompensable to 100 percent based on organic impairment of hearing acuity. 

Generally, the evaluation is determined after consideration of controlled speech discrimination ability and average hearing threshold, as measured by pure tone audiometric tests in the frequencies 1,000, 2,000, 3,000 and 4,000 cycles per second (Hz).  If, however, an examiner certifies that use of speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc., the evaluation will be based solely on the pure tone threshold average.  38 C.F.R. § 4.85(c).

Additionally, if the evidence demonstrates the existence of exceptional patterns of hearing impairment, such as where testing reveals pure tone thresholds of 55 decibels or more in each of the specified frequencies (1000, 2000, 3000 and 4000 Hz) or when the pure tone threshold is 30 decibels or less at 1000 Hertz and 70 or more decibels at 2000 Hz, the evaluation can be based on the pure tone threshold average and speech discrimination ability or solely on pure tone threshold average.  38 C.F.R. § 4.86.   

The Veteran asserts that his bilateral hearing loss disability is worse than contemplated by the currently-assigned noncompensable rating.  He claimed in his March 2014 notice of disagreement that he should be entitled to a 30 to 35 percent rating, and further claimed in a separate March 2014 correspondence to the VARO that it should be rated at 30 percent. 

At his February 2014 VA audiology examination, Veteran did not report that his hearing loss caused any functional impact. Audiometric testing results recorded during the examination were as follows:

Hertz
1000
2000
3000
4000
Average
Right Ear
35
55
35
40
41.25
Left Ear
30
50
40
45
41.25

Speech recognition ability was measured at 96 percent in the right ear and 100 percent in the left ear.  Applying those values to the rating criteria results in a numeric designation of Level I in the right ear and Level I in the left ear.  

At his March 2016 VA audiology examination, the Veteran reported  that the functional impact of his hearing loss caused him to have trouble hearing the television and he often had to as others to repeat themselves.  The examiner remarked that the Veteran's hearing loss included some loss of his speech range and that he was likely to have difficulty in various listening situations.  Audiometric testing results recorded during the examination were as follows:

Hertz
1000
2000
3000
4000
Average
Right Ear
30
50
35
40
38.75
Left Ear
30
45
40
25
35

Speech recognition ability was measured at 98 percent in the right ear and 96 percent in the left ear.  Applying those values to the rating criteria results in a numeric designation of Level I in the right ear and Level I in the left ear.  38 C.F.R. § 4.85, Table VI.  

In a January 2017 VA audiological evaluation related to receiving hearing aids, audiometric testing was not conducted but the Veteran's Maryland CNC speech recognition score was 96 percent in the right ear and 100 in the left ear which was consistent with his previously recorded speech recognition scores. 

The Veteran submitted multiple private audiometric tests conducted for his employer in March 2014, June 2013, July 2012, October 2011, and September 2010, as well as a further audiometric test conducted by a private medical provider in October 2013.  There is no showing that the Maryland CNC test was used during any of these audiometric tests.  Further, it appears that the tests did not include any speech recognition scores for the Veteran.  

These tests do not qualify under 38 C.F.R. § 4.85(b) or 4.86 for evaluation of hearing loss from puretone threshold values alone in Table VIa, and as such are not suitable for rating purposes.  However, it should be noted that using the most severe average puretone threshold from the private medical records submitted in conjunction with the speech recognition scores measured during the Veteran's February 2014 examination would still result in a noncompensable rating.  

In addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in the final report.  Martinak v. Nicholson, 21 Vet. App. 447 (2007).  At the various VA examinations of record, the Veteran was asked to describe the impact his hearing impairment had on his daily life in his own words.  He reported that he had difficulty hearing the television and often had to ask people to repeat themselves.  Therefore, the VA audiology evaluation reports of record are in compliance with the requirements set forth in Martinak.

The Veteran's bilateral hearing loss disability has not been shown to be worse than Level I in the right ear or Level I in the left ear through qualifying audiology examinations.  Those results fall within the schedular criteria for a noncompensable rating.  Therefore, the criteria for a compensable rating have not been met.    

The Board has considered the Veteran's lay statements that his hearing is worse than currently rated, claiming that his hearing loss should be rated at 30 or 35 percent.  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  He is not, however, competent to identify a specific level of hearing loss according to the appropriate diagnostic codes.   Such competent evidence concerning the nature and extent of the Veteran's hearing loss has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings, as provided in the examination reports, directly address the criteria under which the disability is evaluated. 

As indicated above, rating a hearing loss disability involves the mechanical application of rating criteria to the results of specified audiometric studies. According to the schedule, hearing acuity must become very degraded before it reaches the compensable level.  Here, the objective medical evidence of record objectively shows that the Veteran's hearing loss does not rise to the level of a compensable rating. 

Finally, the Veteran has not raised any other issues, nor have any other issues been reasonably raised by the record, for the Board's consideration.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-370 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).



ORDER

An initial compensable rating for bilateral hearing loss is denied. 



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


